 

Exhibit 10.2

 

GUARANTEE AND COLLATERAL AGREEMENT

 

THIS GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of July 6,
2018, made by WORKHORSE GROUP INC., a Nevada corporation (“Borrower”), each of
its Subsidiaries signatory hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors” and each, a
“Guarantor” and together with Borrower, the “Grantors” and each, a “Grantor”),
in favor of _____________, a Cayman Islands exempted limited partnership
(“Lender”), as the lender under the Loan Agreement, dated as of the date hereof
(as amended, amended and restated, supplemented, restructured or otherwise
modified, renewed or replaced from time to time, the “Loan Agreement”), between
Borrower and Lender.

 

INTRODUCTORY STATEMENTS

 

WHEREAS, Guarantors and Borrower are members of an affiliated group of
companies;

 

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Grantor derives substantial direct and indirect benefit from the extensions
of credit under the Loan Agreement; and

 

WHEREAS, it is a condition precedent to the extensions of credit under the Loan
Agreement that the Grantors shall have executed and delivered this Agreement to
Lender.

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

 

SECTION 1.     DEFINED TERMS

 

1.1.        Definitions.

 

(a)          Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement, and the following terms are used herein as defined in the Code:
Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Commodities Accounts, Documents, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights, Securities
Accounts and Supporting Obligations.

 

(b)          The following terms shall have the following meanings:

 

“Agreement” is defined in the preamble hereto.

 

“Borrower Obligations” are the Obligations (as such term is defined in the Loan
Agreement) of Borrower arising out of the Loan Agreement and the other Loan
Documents.

 

“Collateral” is defined in Section 3.

 

“Discharge of Obligations” is defined in Section 2.1(d).

 

“Guarantor Obligations” are the collective reference to each Guarantor’s
obligations to pay when due any debts, principal, interest, fees, Lender
Expenses, and other amounts Guarantor owes Lender now or later, whether under
this Agreement, the other Loan Documents, or otherwise, and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Guarantor assigned to Lender, and to perform Guarantor’s duties
under the Loan Documents to which it is a party.

 

“Investment Accounts” are the collective reference to the Securities Accounts,
Commodities Accounts and Deposit Accounts.

 

“Investment Property” is the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Code and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Stock.

 



 

2

 

“Issuers” are the collective reference to each issuer of any Investment
Property.

 

“Obligations” are (i) in the case of Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Pledged Notes” are all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

 

“Pledged Stock” is the equity interests listed on Schedule 2, together with any
other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the equity interests of any (i) Subsidiary of the
Guarantor, or (ii) Person that is not a Subsidiary of the Guarantor that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect.

 

“Proceeds” are all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code and, in any event, shall include, without limitation, all dividends or
other income from the Investment Property, collections thereon or distributions
or payments with respect thereto.

 

“Receivable” is any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

1.2.        Other Definitional Provisions.

 

(a)          The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to the Sections and Schedules of this Agreement unless
otherwise specified.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)          Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2.     GUARANTEE

 

2.1.        Guarantee.

 

(a)          Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to Lender and its successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)          Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of Lender hereunder.

 

(d)          The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 (in each case
excluding inchoate indemnity obligations) shall have been satisfied by payment
in full (the “Discharge of Obligations”), notwithstanding that from time to time
during the term of the Loan Agreement the Borrower may be free from any Borrower
Obligations.

 



 

3

 

(e)          No payment made by Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by Lender from Borrower,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or collected from such Guarantor in respect of the
Borrower Obligations), remain liable for the Borrower Obligations up to the
maximum liability of such Guarantor hereunder until the Discharge of
Obligations.

 

2.2.        No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by Lender, no
Guarantor shall be entitled to be subrogated to any of the rights of Lender
against Borrower or any other Guarantor or any collateral security or guarantee
or right of offset held by Lender for the payment of the Borrower Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from Borrower or any other Guarantor in respect of payments made
by such Guarantor hereunder, in each case, until the Discharge of Obligations.
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Borrower Obligations shall not have been paid
in full, such amount shall be held by such Guarantor in trust for Lender,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to Lender in the exact form received by such
Guarantor (duly indorsed by such Guarantor to Lender, if required), to be
applied in such order as set forth in Section 5.4 hereof irrespective of the
occurrence or the continuance of any Event of Default.

 

2.3.        Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by Lender may be rescinded by Lender and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Lender, and the Loan Agreement
and the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by Lender for
the payment of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. Lender shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.4.        Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by Lender upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between Borrower and any of the Guarantors, on the one hand,
and Lender, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this Section
2. Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon Borrower or any of the Guarantors
with respect to the Borrower Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Loan Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by Borrower or any other Person against Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor,
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against Borrower, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from Borrower, any other Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Lender against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 



 

4

 

2.5.        Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payments had not been made.

 

2.6.        Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to Lender without set-off or counterclaim in Dollars.

 

2.7.        Loan Agreement Covenants. Each Guarantor agrees that, so long as any
part of the Borrower Obligations shall remain unpaid, such Guarantor will,
unless Lender shall otherwise consent in writing, perform or observe, and cause
its Subsidiaries to perform or observe, all of the terms, covenants and
agreements that the Loan Documents state that Borrower is to cause such
Guarantor and its Subsidiaries to perform or observe.

 

SECTION 3.     GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to Lender a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

(a)          all Accounts;

 

(b)          all Chattel Paper;

 

(c)          all Deposit Accounts;

 

(d)          all Documents;

 

(e)          all Equipment;

 

(f)           all Fixtures;

 

(g)          all General Intangibles;

 

(h)          all Goods;

 

(i)           all Instruments;

 

(j)           all Intellectual Property;

 

(k)          all Inventory;

 

(l)           all Investment Property;

 



 

5

 

(m)         all Letter-of-Credit Rights;

 

(n)          all other property not otherwise described above;

 

(o)          all books and records pertaining to the Collateral; and

 

(p)          to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided, however, that no United States intent-to-use trademark or service mark
application shall be included in the Collateral to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark or service
mark application under Federal law. After such period, each Grantor acknowledges
that such interest in such trademark or service mark application shall be
subject to a security interest in favor of Lender and shall be included in the
Collateral.

 

SECTION 4.     REPRESENTATIONS, WARRANTIES AND COVENANTS

 

To induce Lender to enter into the Loan Agreement and to induce the Lender to
make extensions of credit to Borrower thereunder, each Grantor hereby
represents, warrants and covenants to Lender that:

 

4.1.        Title; No Other Liens. Except for the Liens permitted to exist on
the Collateral by the Loan Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement, fixture filing or other public notice with respect to all or any part
of the Collateral is on file or of record or will be filed in any public office,
except such as have been filed as permitted by the Loan Agreement.

 

4.2.        Priority of Liens. The security interests granted to Lender pursuant
to this Agreement are prior to all other Liens on the Collateral in existence on
the date hereof except for unrecorded Liens permitted by the Loan Agreement
which have priority over the Liens on the Collateral by operation of law. Each
Grantor shall maintain the security interests of Lender created by this
Agreement as perfected security interests having at least the priority described
herein and shall take commercially reasonable measures with respect to the laws
of such jurisdiction to defend such security interests against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral. Such Grantor will furnish to
Lender from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as Lender may reasonably request, all in reasonable detail.
At any time and from time to time, upon the written request of Lender, and at
the sole expense of such Grantor, such Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as Lender may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, filing any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and taking any actions necessary to enable Lender to obtain
“control” (within the meaning of the applicable Uniform Commercial Code) with
respect thereto to the extent required hereunder.

 

4.3.        Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business, as the case may be, are
specified on Schedule 3.

 

4.4.        Inventory and Equipment. On the date hereof (a) the Inventory and
(b) the Equipment (other than mobile goods), in each case with an aggregate fair
market value of at least $100,000, are kept at the locations listed on Schedule
5. The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in Schedule 5. None of the components of
the Collateral shall be maintained at locations other than as provided in
Schedule 5 hereto or as permitted pursuant to Section 7.2 of the Loan Agreement.

 

4.5.        Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 



 

6

 

4.6.        Investment Property. The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the equity interests of each Issuer owned by such Grantor. All the
shares of the Pledged Stock of each Subsidiary of such Grantor have been duly
and validly issued and are fully paid and nonassessable. If such Grantor shall
become entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the equity interests of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of Lender, hold the same in trust for Lender and deliver the
same forthwith to Lender in the exact form received, duly indorsed by such
Grantor to Lender, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor, to be held by Lender,
subject to the terms hereof, as additional collateral security for the
Obligations. In the case of each Grantor which is an Issuer, such Issuer agrees
that it will be bound by the terms of this Agreement relating to the equity
interests issued by it and will comply with such terms insofar as such terms are
applicable to it.

 

4.7.        Investment Accounts.

 

(a)          Schedule 2 sets forth under the headings “Securities Accounts” and
“Commodities Accounts”, respectively, all of the Securities Accounts and
Commodities Accounts (each as defined in the UCC) in which each Grantor has an
interest. Each Grantor, as applicable, is the sole entitlement holder of each
such Securities Account and Commodities Account, and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than Lender)
having “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over, or any other interest in, any such Securities Account or Commodity Account
or any securities or other property credited thereto;

 

(b)          Schedule 2 sets forth under the heading “Deposit Accounts” all of
the Deposit Accounts in which each Grantor has an interest and each Grantor is
the sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than Lender)
having either sole dominion and control (within the meaning of common law) or
“control” (within the meaning of Section 9-104 of the UCC) over, or any other
interest in, any such Deposit Account or any money or other property deposited
therein; and

 

(c)          If any Investment Account or Securities Entitlement is not subject
to Lender’s “control”, then such Grantor will obtain control agreements (in a
form reasonably satisfactory to Lender) concurrently with opening such
Investment Account or Securities Entitlement, as the case may be.

 

4.8.        Instruments. If any amount payable under or in connection with any
of the Collateral shall be or become evidenced by any individual Instrument
(other than checks, drafts or other Instruments that will be promptly deposited
in an Investment Account), Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be promptly delivered
to Lender, duly indorsed in a manner reasonably satisfactory to Lender, to be
held as Collateral pursuant to this Agreement.

 

4.9.        Intellectual Property. Schedule 5 lists all registrations and
applications for Copyrights, Patents, Trademarks, in each case owned by such
Grantor in its own name on the date hereof. Whenever such Grantor, either by
itself or through any agent, employee, licensee or designee, elects to file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to Lender within 45 days after
the last day of the fiscal quarter in which such filing occurs, or, in the case
of registration of a copyright, not less than 1 day prior to such registration.
Upon prior written request of Lender, such Grantor shall execute and deliver,
and have recorded, any and all agreements, instruments, documents, and papers as
Lender may reasonably request to evidence Lender’s security interest in any
Copyright, Patent or Trademark of such Grantor.

 

4.10.       Loan Agreement Representations. Each Grantor makes, for the benefit
of Lender, each of the representations and warranties made in Section 5 of the
Loan Agreement by Borrower as to Grantor, its assets, financial condition,
operations, organization, legal status, business and the Loan Documents to which
it is a party.

 



 

7

 

SECTION 5.     REMEDIAL PROVISIONS

 

Each Grantor covenants and agrees with Lender that, from and after the date of
this Agreement until the Discharge of Obligations:

 

5.1.        Certain Matters Relating to Receivables. Lender hereby authorizes
each Grantor to collect such Grantor’s Receivables and Lender may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by Lender at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Lender if required, in a Collateral
Account over which Lender has control, and (ii) until so turned over, shall be
held by such Grantor in trust for Lender, segregated from other funds of such
Grantor. Lender in its own name or in the name of others may at any time after
the occurrence and during the continuance of an Event of Default communicate
with obligors under the Receivables to verify with them to Lender’s satisfaction
the existence, amount and terms of any Receivables. Upon the request of Lender,
at any time after the occurrence and during the continuance of an Event of
Default, each Grantor shall notify obligors on the Receivables that the
Receivables have been assigned to Lender and that payments in respect thereof
shall be made directly to Lender. Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Receivables
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Lender shall not have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by Lender of any payment relating thereto, nor
shall Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

5.2.        Investment Property.

 

(a)          Unless an Event of Default shall have occurred and be continuing,
each Grantor shall be permitted to receive all dividends paid in respect of the
Pledged Stock and all payments made in respect of the Pledged Notes, to the
extent permitted in the Loan Agreement, and to exercise all voting and corporate
or other organizational rights with respect to the Investment Property;
provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would be inconsistent
with or result in any violation of any provision of the Loan Agreement, this
Agreement or any other Loan Document.

 

(b)          If an Event of Default shall occur and be continuing and Lender
shall give notice of its intent to exercise such rights to the relevant Grantor
or Grantors, (i) Lender shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Investment Property
and make application thereof to the Obligations in such order as set forth in
Section 5.4, and (ii) any or all of the Investment Property shall be registered
in the name of Lender or its nominee, and Lender or its nominee may thereafter
exercise rights, privileges or options pertaining to such Investment Property as
if it were the absolute owner thereof, all without liability except to account
for property actually received by it, but Lender shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

5.3.        Proceeds to be Turned Over To Lender. If an Event of Default shall
occur and be continuing, all Proceeds received by any Grantor consisting of
cash, checks, Cash Equivalents and other near-cash items shall be held by such
Grantor in trust for Lender, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to Lender in the
exact form received by such Grantor (duly indorsed by such Grantor to Lender, if
required). All Proceeds while held by Lender (or by such Grantor in trust for
Lender) shall continue to be held as collateral security for all the Obligations
and shall not constitute payment thereof until applied as provided in Section
5.4.

 



 

8

 

5.4.        Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at Lender’s election, Lender may apply all or any
part of Proceeds constituting Collateral, whether or not held in any Collateral
Account, in payment of the Obligations in the following order:

 

(a)          First, to the payment of all costs and expenses of any sale,
collection or other realization on the Collateral, including reasonable
compensation to Lender and its agents and counsel, and reimbursement for all
other costs, expenses, liabilities and advances made or incurred by Lender in
connection therewith (including as described in Section 5.5 hereof), and all
amounts for which Lender is entitled to indemnification hereunder and all
advances made by Lender hereunder for the account of the applicable Grantor, and
to the payment of all costs and expenses paid or incurred by Lender in
connection with the exercise of any right or remedy hereunder or under the Loan
Agreement or any other Loan Document and to the payment or reimbursement of all
indemnification obligations, fees, costs and expenses owing to Lender hereunder
or under the Loan Agreement or any other Loan Document, all in accordance with
the terms hereof or thereof;

 

(b)          Second, for application by it towards all other Obligations; and

 

(c)          Third, any balance of such Proceeds remaining after the Discharge
of Obligations shall be paid over to or upon the order of such Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

5.5.        Code and Other Remedies. If an Event of Default shall occur and be
continuing, Lender may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the Code or any other applicable law. Without limiting the
generality of the foregoing, upon the occurrence and continuance of an Event of
Default, Lender, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon any Grantor or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of Lender or elsewhere upon such terms and conditions as it may
deem commercially reasonable and at such prices as it may deem commercially
reasonable, for cash or on credit or for future delivery without assumption of
any credit risk. Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at Lender’s request, to assemble the
Collateral and make it available to Lender at places which Lender shall
reasonably select that are reasonably convenient to both parties, whether at
such Grantor’s premises or elsewhere. Lender shall apply the net proceeds of any
action taken by it pursuant to this Section 5.5, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of Lender hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as set forth in Section 5.4, and only after
such application and after the payment by Lender of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
Code, need Lender account for the surplus, if any, to any Grantor. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against Lender arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
delivered to each applicable Grantor at least 10 days before such sale or other
disposition.

 

5.6.        Intellectual Property License. Solely for the purpose of enabling
Lender to exercise rights and remedies under this Section 5 and at such time as
Lender shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to Lender a non-exclusive, worldwide license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of said Trademarks,
to use, operate under, license, or sublicense any Intellectual Property now
owned or hereafter acquired by the Grantors.

 



 

9

 

5.7.        Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by Lender to collect such deficiency.

 

SECTION 6.     MISCELLANEOUS

 

6.1.        Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 13.7 of the Loan Agreement.

 

6.2.        Notices. All notices, requests and demands to or upon Lender or any
Grantor hereunder shall be effected in the manner provided for in Section 11 of
the Loan Agreement; provided that any such notice, request or demand to or upon
any Guarantor shall be addressed to such Guarantor at its notice address set
forth on Schedule 1.

 

6.3.        No Waiver by Course of Conduct; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative, may be exercised
singly or concurrently and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

6.4.        Enforcement Expenses; Indemnification.

 

(a)          Each Guarantor agrees to pay or reimburse Lender for all its costs
and expenses incurred in collecting against such Guarantor under the guaranty
contained in Section 2 of this Agreement or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to Lender.

 

(b)          Each Guarantor agrees to pay, and to save Lender harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.

 

(c)          Each Guarantor agrees to pay, and to save Lender harmless from, any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent Borrower would be required to do
so pursuant to the Loan Agreement.

 

(d)          The agreements in this Section 6.4 shall survive repayment of the
Obligations and any other amounts payable under the Loan Agreement and the other
Loan Documents.

 

6.5.        Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of Lender
and its successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of Lender.

 

6.6.        Set-Off. Each Grantor hereby irrevocably authorizes Lender and any
Affiliate thereof at any time and from time to time after the occurrence and
during the continuance of an Event of Default, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Lender or such Affiliate to or for the credit or the account of such
Grantor, or any part thereof in such amounts as Lender may elect, against and on
account of the Obligations and liabilities of such Grantor to Lender hereunder
and under the other Loan Documents and claims of every nature and description of
Lender against such Grantor, in any currency, whether arising hereunder, under
the Loan Agreement, any other Loan Document, the Purchase Agreement or
otherwise, as Lender may elect, whether or not Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The rights of Lender under this Section 6.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which Lender may have.

 



 

10

 

6.7.        Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof (with originals to follow promptly thereafter). A set of the
copies of this Agreement signed by all the parties shall be lodged with Borrower
and Lender

 

6.8.        Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

6.9.        Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

6.10.      Integration. This Agreement and the other Loan Documents represent
the agreement of the Grantors, Lender with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.

 

6.11.      GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.12.      Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)          submits to the exclusive jurisdiction of the State and Federal
courts in New York City; provided, however, that nothing in this Agreement shall
be deemed to operate to preclude Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Lender;

 

(b)          expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and hereby waives any objection
that they may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court;

 

(c)          waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to such party at the addresses provided in Section 6.2 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of such party’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid;

 

(d)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

6.13.      Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 



 

11

 

(b)          Lender does have any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
Lender, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Grantors and Lender.

 

6.14.      Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 6.9 of the Loan
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder in form and substance
acceptable to Lender.

 

6.15.      Releases. Upon the Discharge of Obligations, the Collateral shall be
released from the Liens in favor of Lender created hereby, this Agreement shall
terminate with respect to Lender all obligations (other than those expressly
stated to survive such termination) of each Grantor to Lender hereunder shall
terminate, and all rights to the Collateral shall revert to the applicable
Grantors, all without delivery of any instrument or performance of any act by
any party. At the sole expense of any Grantor following any such termination,
Lender shall deliver such documents as such Grantor shall reasonably request to
evidence such termination.

 

6.16.      WAIVER OF JURY TRIAL. EACH GRANTOR AND LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

[Remainder of page intentionally left blank]

 

 

12

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written. 

        Grantors:         WORKHORSE GROUP INC.         By:       Name:    
Title:         WORKHORSE TECHNOLOGIES INC.         By:       Name:     Title:  
      WORKHORSE PROPERTIES INC.         By:       Name:     Title:        
WORKHORSE MOTOR WORKS INC.         By:       Name:     Title:         SUREFLY,
INC.         By:       Name:     Title:

 

[Signature Page to Guarantee and Collateral Agreement]

 



 

13

 

  Lender:                 By:                Name:              Title:

 

[Signature Page to Guarantee and Collateral Agreement] 

 

 

14

 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS 

 

c/o Workhorse Group Inc.

100 Commerce Drive

Loveland, Ohio 45140
Attn:
Email: paul.gaitan@workhorse.com

 

 

15

 

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

 

 

Pledged Stock:

 

Grantor   Issuer   Class of Capital Stock   Certificate No.   No. of Shares
Workhorse Group Inc.   Workhorse Technologies Inc.  

Common Stock

 

N/A

1,000

 

Workhorse Group Inc.   Workhorse Properties Inc.   Common Stock   N/A   1,000  
Workhorse Group Inc.   Workhorse Motor Works Inc.   Common Stock   N/A   200  
Workhorse Technologies Inc.   Surefly, Inc.   Common Stock   1   1,000  

 

Pledged Notes: None.

 

Securities Accounts: None.

 

Commodities Accounts: None. 

 

Deposit Accounts:

 



Depositary Bank Account Holder Address Account Number(s) PNC Bank Workhorse
Technologies Inc. 9180 Union Cemetery Road 40-0712-9788     Cincinnati, OH 45249
          PNC Bank Workhorse Technologies Inc. 9180 Union Cemetery Road
40-0876-0352     Cincinnati, OH 45249           PNC Bank Workhorse Technologies
Inc. 9180 Union Cemetery Road 42-4047-6014     Cincinnati, OH 45249          
PNC Bank Workhorse Technologies Inc. 9180 Union Cemetery Road 41-0284-5707    
Cincinnati, OH 45249           PNC Bank Workhorse Technologies Inc. 9180 Union
Cemetery Road 20-70-002-6802486     Cincinnati, OH 45249           PNC Bank
Workhorse Technologies Inc. 9180 Union Cemetery Road 42-7257-6896    
Cincinnati, OH 45249  

 

 

16

 

Schedule 3

 

LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE, ETC.

 



Grantor Jurisdiction of
Organization Organizational
Identification Number Location of Chief
Executive Officer Workhorse Group Inc.

Nevada E0780542007-8

100 Commerce Drive

Loveland, Ohio 45140

Workhorse Technologies Inc. Ohio 1679236

100 Commerce Drive

Loveland, Ohio 45140

 

Workhorse Properties Inc. Ohio 3943690

100 Commerce Drive

Loveland, Ohio 45140

 

Workhorse Motor Works Inc. Indiana 2013011400560

100 Commerce Drive

Loveland, Ohio 45140

 

Surefly, Inc. Delaware 6675215

100 Commerce Drive

Loveland, Ohio 45140

 



 

17

 

Schedule 4

 

LOCATIONS OF EQUIPMENT AND INVENTORY

 

Grantor Locations Workhorse Group Inc.

100 Commerce Drive

Loveland, Ohio 45140

Workhorse Technologies Inc.

100 Commerce Drive

Loveland, Ohio 45140

Workhorse Properties Inc.

100 Commerce Drive

Loveland, Ohio 45140

Workhorse Motor Works Inc.

940 South SR 32

Union City, IN 47390

Surefly, Inc.

100 Commerce Drive

Loveland, Ohio 45140

  

 

18

 

Schedule 5

 

REGISTRATIONS AND APPLICATIONS FOR PATENTS

 



Code/Matter No. Country Serial
Number Application
Date Patent
Number Issue/
Grant Date Expiration
Date Title Assignee AMPI Canada 2523653 10/17/2005 2523653 12/22/2009 10/17/2025
VEHICLE CHASSIS ASSEMBLY AMP Trucks Inc. AMPI United States 11/252,220
10/17/2005 7,717,464 05/18/2010 09/06/2026 Vehicle Chassis Assembly AMP Trucks
Inc. AMPI United States 11/252,219 10/17/2005 7,559,578 07/14/2009 09/06/2026
Vehicle Chassis Assembly AMP Trucks Inc. AMPI United States 29/243,074
11/18/2005 D561,078 02/05/2008 02/05/2022 Vehicle Header AMP Trucks Inc. AMPI
United States 29/243,129 11/18/2005 D561,079 02/05/2008 02/05/2022 Vehicle
Header AMP Trucks Inc. AMPI 10US United States 13/283,663 10/28/2011 8,541,915
09/24/2013 12/16/2031 DRIVE MODULE AND MANIFOLD FOR ELECTRIC MOTOR DRIVE
ASSEMBLY Workhorse Group Incorporated AMPI 23U United States 14/606,497
01/27/2015 9,481,256 11/01/2016 05/03/2035 ONBOARD GENERATOR DRIVE SYSTEM FOR
ELECTRIC VEHICLES Workhorse Group Incorporated AMPI 24A United States 15/915,144
03/08/2018       PACKAGE DELIVERY BY MEANS OF AN AUTOMATED MULTI-COPTER UAS/UAV
DISPATCHED FROM A CONVENTIONAL DELIVERY VEHICLE Workhorse Group Incorporated
AMPI 24U United States 14/989,870 01/07/2016 9,915,956 03/13/2018 06/24/2036
PACKAGE DELIVERY BY MEANS OF AN AUTOMATED MULTI-COPTER UAS/UAV DISPATCHED FROM A
CONVENTIONAL DELIVERY VEHICLE Workhorse Group Incorporated AMPI 26U United
States 15/944,185 05/31/2018       AUXILIARY POWER SYSTEM FOR ROTORCRAFT WITH
FOLDING PROPELLER ARMS AND CRUMPLE ZONE LOADING GEAR Surefly, Inc. AMPI-26WO PCT
US2018/035353 5/31/2018       AUXILIARY POWER SYSTEM FOR ROTORCRAFT WITH FOLDING
PROPELLER ARMS AND CRUMPLE ZONE LOADING GEAR Surefly, Inc.

 

 

19

 

REGISTRATIONS AND APPLICATIONS FOR COPYRIGHTS

 

None.

 

REGISTRATIONS AND APPLICATIONS FOR TRADEMARK

 



Code/Matter
No. Mark Name Country Current Owner Application
Number Application
Date Registration
Number Registration
Date Classes Goods AMPI 01 NOTHING OUTWORKS A WORKHORSE Canada Workhorse Custom
Chassis, LLC 1,053,053 03/30/2000 601,870 02/11/2004 N/A Chassis, bodies and
parts thereof for delivery trucks, recreational land vehicles, buses and other
specialty motorized vehicles, namely, auto transport trucks, concrete mixer
trucks, dump trucks, garbage hauler trucks, oil-field trucks, stake and platform
trucks, tank trucks, wrecker and tow trucks and scissors trucks, but
specifically excluding utility cars for turf maintenance for use at golf
courses, country clubs, municipalities, building complexes and large scale
industrial complexes AMPI 01 WORKHORSE CUSTOM CHASSIS Canada Workhorse Custom
Chassis, LLC 1,053,052 03/30/2000 601,775 02/10/2004 N/A Chassis, bodies and
parts thereof for delivery trucks, recreational land vehicles, buses and other
specialty motorized vehicles, namely, auto transport trucks, concrete mixer
trucks, dump trucks, garbage hauler trucks, oil-field trucks, stake and platform
trucks, tank trucks, wrecker and tow trucks and scissors trucks, but
specifically excluding utility cars for turf maintenance for use at golf
courses, country clubs, municipalities, building complexes and large scale
industrial complexes AMPI 01 Workhorse UFO and Logo Canada Workhorse Custom
Chassis, LLC 1,328,215 12/14/2006 757,840 01/26/2010 N/A Chassis and bodies for
recreational vehicles AMPI 01 WORKHORSE Canada Workhorse Custom Chassis, LLC
1,468,395 02/04/2010 783,257 11/23/2010 N/A Chassis, bodies, and parts thereof,
for recreational land vehicles, buses and trucks AMPI 01 WORKHORSE Mexico
Workhorse Custom Chassis, LLC 1068329 02/18/2010 1200569 02/10/2011     AMPI 01
WORKHORSE CUSTOM CHASSIS Mexico Workhorse Custom Chassis, LLC 419462 04/05/2000
685022 01/31/2001     AMPI 01 NOTHING OUTWORKS A WORKHORSE Mexico Workhorse
Custom Chassis, LLC 419463 04/05/2000 685023 01/31/2001     AMPI 01 WORKHORSE
CUSTOM CHASSIS United States AMP Trucks Inc. 75/816,152 10/05/1999 2,413,878
12/19/2000 12 Chassis, bodies, and parts thereof, for recreational land
vehicles, buses AMPI 15IS AMP Iceland Workhorse Group Incorporated 1295/2011
05/05/2011 557/2011 05/31/2011 12 Electric drives for vehicles; Electric
vehicles, namely, land vehicles AMPI 25 WORKHORSE United States AMP Trucks Inc.
78/571,788 02/21/2005 3,214,777 03/06/2007 12 Chassis, bodies, and parts
thereof, for recreational land vehicles, buses and trucks AMPI 27 SUREFLY United
States Workhorse Group Incorporated 87/431,425 05/01/2017 5,476,952 05/22/2018
12 Aircraft AMPI 28 Horsefly United States Workhorse Group Incorporated
87/770,725 01/25/2018     12 Package Delivery System
Utilizing Drones

 

 

 